In a proceeding pursuant to article 5 of the Family Court Act to establish the paternity of a child expected to be born out of wedlock and to provide for its support, the putative father appeals, by permission of this court, from a resettled order of the Family Court, Nassau County, entered November 27, 1964, which denied his motion to dismiss the petition. Resettled order affirmed, without costs. In support of the motion it was contended: (1) that the court does not have jurisdiction of the subject matter in that the recovery of a sum of money only is sought and that such a claim is constitutionally required to be tried by a jury on the demand of either party, and not by the court alone; and (2) that section 531 of the Family Court Act, which provides that the trial in paternity proceedings shall be “by the court without a jury ”, is unconstitutional. For the reasons stated by the learned Justice of the Family Court, we find these contentions to be legally untenable. Beldóck, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.